DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Applicant amended claims 1-6 and added claims 7-14. Claim 1 is now directed to a “device for a blood component separation device” that comprises “a computer processor”. Claims 1-14 are pending and have been examined on the merits.

Claim Objections
The minor informalities in claims 3 and 5 have been corrected, thereby obviating the claim objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 1-6 under 35 U.S.C. 112(b) for omitting essential elements
	Claim 1 has been amended to require that the claimed device comprises “a computer processor” that performs the calculations. This amendment is sufficient to provide the necessary structural component of an apparatus, thus the rejection has been withdrawn. 

RE: Rejection of claims 3 and 5 under 35 U.S.C. 112(b) for being indefinite
	Claims 3 and 5 have been amended to specify that “the computer processor controls the blood component separation device to perform” the recited steps. These amendments overcome the indefiniteness issue.


The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

RE: Claims 1-6 invoking 35 U.S.C. 112(f) 
	Applicant has replaced the term “operation unit” in claims 1, 3, and 5 with “computer processor”. A “computer processor” is an electrical circuit board in a computer that executes instructions/operations based on input information. A person with ordinary skill of the art would have recognized that a computer processor is a physical component of a computer. Accordingly, the amendment provides sufficient structure that performs the recited function so 35 U.S.C. 112(f) is no longer invoked.
However, the amendment necessitates new grounds of rejection under 112(a) as set forth below.


New rejections
Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3, and 5 have been amended to recite that the claimed device comprises “a computer processor” instead of an “operation unit”. This new term is not defined nor recited anywhere in the instant application. Review of the specification indicates that “computer processor” may be referring to “donor operation simulator” (par. [0042]) since the latter is described as part of a blood component separation device (and as one example of “an operation unit”) that makes the same calculations specified in the claims (par. [0040], [0103], [0110]). 
It is unclear, however, whether “donor operation simulator” pertains to a software program or a computer hardware (Figures 2 and 25). Under the broadest reasonable interpretation, a “donor operation simulator” can be a software or device that artificially creates a set of conditions or characteristics of a process. The term “computer processor”, on the other hand, is known in the art as an integrated electrical circuit (i.e., a hardware) that performs logic, arithmetic, controlling, and input/output operations specified by instructions in a computer’s program. Given that these two terms have different forms and functions, it is respectfully submitted that the newly recited term “computer processor” is not identical to “a donor operation simulator” and is therefore not supported by the original disclosure. Hence, the claim amendments are considered to introduce new matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,518,007. 
U.S. 10,518,007 is directed to a method for collecting platelets with a blood component separation device for separating a plurality of blood components from blood sampled from a blood donor. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require the steps of “calculating a predicted platelet recovery rate from a hematocrit value of the blood and a platelet concentration of the blood” and “calculating a recommended processing amount of the blood recommended for collecting a target number of units of platelets on the basis of the calculated predicted platelet recovery rate”. In addition, the instant application recites the limitation “wherein the calculated predicted platelet recovery rate is set to be smaller by a predetermined value when the blood donor is female than when the blood donor is male”, which is analogous to the U.S. patent’s step of “setting the predicted platelet recovery rate calculated from the hematocrit value and the platelet concentration to be smaller by a predetermined value when the blood donor is female than that when the blood donor is male, thereby increasing a number of collection cycles for a female donor as compared to a male donor having the same platelet concentration”. 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651